Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 7, 9 – 11, 13 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0097050 A1 to Schaefer et al. (hereinafter “Schaefer”) in view of U.S. Application Publication No. 2016/0330952 A1 to Lim et al. (hereinafter “Lim”).


Regarding Claim 1, Schaefer teaches a method of controlling delivery of a remediation agent to a one or more fruits (see abstract, see paragraphs [0003], [0021], [0044] describing dynamically controlling the atmosphere in the enclosure by using controller 60 that monitors and controls atmospheric conditions such as oxygen, carbon dioxide and nitrogen levels and/or respiration quotient (RQ, which is calculated from O2 and CO2 levels), note that controlling/monitoring of RQ, and/or O2, CO2 and N2 can be considered as a remediation agent for fruits as the control of these elements (i.e. RQ, O2, CO2) is capable of reversing environmental damage to the fruits) comprising: 

detecting levels of one or more biological compounds or biofeedback components present in the one or more storage rooms (see paragraphs [0028] – [0029] describing oxygen and carbon dioxide analyzers 20a-b that are capable of determining the oxygen and carbon dioxide levels in the room 12 and enclosure 14), 
assessing the detected levels of the one or more biological compounds or biofeedback components present in the one or more storage rooms via a feedback loop mechanism (see paragraphs [0019], [0028] – [0031] describing controller 60 including a sampling system 22 that includes the oxygen and carbon dioxide analyzers 20a-b having the ability to control/monitor the oxygen level in the enclosures, see for instance paragraph [0030] stating “if the oxygen level in the enclosure 14 becomes too low, it may be possible in some applications to open the enclosure 14 to the CA room 12 to raise the oxygen level. As another example, if it is desirable to reduce the amount of oxygen in the CA room 12 or the enclosure 14, the controller 60 may introduce N2 into the appropriate space”, thus by communicating the levels in such a way reads on the “feedback loop” as claimed),
correlating the detected level of the one or more biological compounds or biofeedback components in the one or more storage rooms with quality of the one or more fruits (see paragraphs [0041] – [0043] describing computation of RQ value that depends on the O2 and CO2 levels of the enclosure and comparing it with a “normal” 
simultaneously initiating a dose of a remediation agent to the one or more fruits comprised in the one or more storage rooms (see paragraph [0044] describing “For example, instead of ending the test the first time that the RQ value falls outside the normal range, the controller 60 may provide additional O2 to the enclosure and repeat the test a number of times before providing a definitive lowest possible O2 level”, “…The controller 60 may add O2 to the room by temporarily opening the atmosphere valve 16 to allow atmosphere exchange between the CA room 12 and the enclosure 14. Alternatively, if the system is configured to allow O2 to be pumped into the enclosure 14, the controller 60 may pump additional O2 (e.g. ambient air) into the enclosure 14 via supply line 18c while leaving the atmosphere valve 16 closed”, thus teaching the dosing of the remediation agent (i.e. O2) to the enclosure when the RQ is determined that it is out of range, thus reading on the inventions as claimed, see also dynamically controlling the room/enclosure at paragraphs [0006], [0008], [0021]), and 
controlling the delivery of the dose of the remediation agent to the one or more fruits (see paragraphs [0044] – [0045] describing “The controller 60 may add O2 to the room by temporarily opening the atmosphere valve 16 to allow atmosphere exchange between the CA room 12 and the enclosure 14. Alternatively, if the system is configured to allow O2 to be pumped into the enclosure 14, the controller 60 may pump additional O2 (e.g. ambient air) into the enclosure 14 via supply line 18c while leaving the atmosphere valve 16 closed” thus by using the controller as such, the O2 is delivered to the enclosure in a controlled manner, see also paragraph [0045] stating “In a typical system, the controller 60 monitors and adjusts the atmosphere in the CA room 12 to maintain specific gas levels, such as O2, CO2 and N2 levels.  For example, these systems may introduce O2 or N2 to the CA room 12 as necessary to maintain the oxygen level at the desired setpoint”).
Even though Schaefer teaches dynamically controlling the atmosphere of the room or enclosure in order to prolong the life of the fruit or vegetables (i.e. delay ripening of the fruits) by specifically controlling the respiration (i.e. level of O2 and CO2) as seen for instance at paragraphs [0002] – [0003], [0006], [0008], [0021], Schaefer does not explicitly teach wherein the remediation agent comprises a cyclopropene compound to delay ripening of the one or more fruits.  
However, Schaefer at paragraph [0021] indicates that the invention may be used with other dynamically controlled atmospheric (DCA) methodologies.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cyclopropane compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modification allows for an effective and efficient control of ethylene in plants to extend the shelf life of the harvested product.
In addition, Lim in the field of encapsulation and controlled release of volatile organic compounds, teaches that is common to use cyclopropenes to inhibit ethylene response in fruits thereby delaying the ripening process (see paragraph [0003]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cyclopropenes of Lim into Schaefer in order to effectively inhibit ethylene in the fruits thus delaying the unwanted ripening.  The modification allows for an improved yield of the fruit as well as extended shelf-life.

Regarding Claim 11, Schaefer teaches a system for controlling the dose of a remediation agent to one or more fruits (see abstract, see paragraphs [0003], [0021], [0044] describing dynamically controlling the atmosphere in the enclosure by using controller 60 that monitors and controls atmospheric conditions such as oxygen, carbon dioxide and nitrogen levels and/or respiration quotient (RQ, which is calculated from O2 and CO2 levels), note that controlling/monitoring of RQ, and/or O2, CO2 and N2 can be considered as a remediation agent for fruits as the control of these elements (i.e. RQ, O2, CO2) is capable of reversing environmental damage to the fruits) comprising: 
a centralized control station comprising a software interface (see controller 60, Fig. 1, see paragraphs [0019], [0027] describing the controller 60 which may be programmed to control operation of the control system 10 as well as to monitor and adjust the atmosphere in room 12), 
a sensor (see analyzers 20a, 20b, Fig. 3 and paragraph [0019]), 
a preconcentrator (controlled atmosphere room 12 can be considered as a preconcentrator), 
a dosing module comprising one or more remediation agents (see O2 supply 76 and N2 supply 78, Fig. 3 and paragraph [0031]), and
one or more storage rooms (enclosure 14, Fig. 1) comprising one or more biological compounds or biofeedback components (O2, CO2 contained in the enclosures), wherein the centralized control station (60) is physically connected to the sensor (20a-b, see Fig. 3), the preconcentrator (12), the dosing module (76, 78, Figs. 1 - 3), and the one or more storage rooms (12, 14, Figs. 1 - 3) by electrical connections or gas connections (see connections at Figs. 1 – 3) to provide a data feedback loop enabling automated treatment of a remediation agent (see paragraphs [0019], [0028] – [0031] describing controller 60 including a sampling system 22 that includes the oxygen and carbon dioxide analyzers 20a-b having the ability to control/monitor the oxygen level in the enclosures, see for instance paragraph [0030] stating “if the oxygen level in the enclosure 14 becomes too low, it may be possible in some applications to open the enclosure 14 to the CA room 12 to raise the oxygen level. As another example, if it is desirable to reduce the amount of oxygen in the CA room 12 or the enclosure 14, the controller 60 may introduce N2 into the appropriate space”, thus by communicating the levels in such a way reads on the “feedback loop” as claimed, dynamically controlling the room/enclosure at paragraphs [0006], [0008], [0021]) to delay ripening of the one or more fruits in the one or more fruit storage rooms (see paragraphs [0002] – [0003]).  
Even though Schaefer teaches dynamically controlling the atmosphere of the room or enclosure in order to prolong the life of the fruit or vegetables (i.e. delay ripening of the fruits) by specifically controlling the respiration (i.e. level of O2 and CO2) as seen for instance at paragraphs [0002] – [0003], [0006], [0008], [0021], Schaefer does not explicitly teach wherein the remediation agent comprises a cyclopropene compound to delay ripening of the one or more fruits.  
However, Schaefer at paragraph [0021] indicates that the invention may be used with other dynamically controlled atmospheric (DCA) methodologies.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cyclopropane compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  The modification allows for an effective and efficient control of ethylene in plants to extend the shelf life of the harvested product.
In addition, Lim in the field of encapsulation and controlled release of volatile organic compounds, teaches that is common to use cyclopropenes to inhibit ethylene response in fruits thereby delaying the ripening process (see paragraph [0003]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cyclopropenes of Lim into Schaefer in order to effectively inhibit ethylene in the fruits thus delaying the unwanted ripening.  The modification allows for an improved yield of the fruit as well as extended shelf-life.

Regarding Claims 3 and 13, Schaefer in view of Lim as modified above teaches wherein the one or more biological compounds are selected from the group consisting of ozone, carbon dioxide, oxygen, ethylene, nitrogen, and cyclopropene (see O2, CO2, N2, Fig. 1, paragraphs [0028], [0031] of Schaefer).  

Regarding Claims 4 and 14, Schaefer in view of Lim as modified above teaches wherein the quality of the one or more fruits is assessed by fruit immaturity, proper maturity, or over maturity (see paragraphs [0002] – [0004], [0040] of Schaefer and/or see paragraphs [0053], [0061], [0079], [0080] and claim 71 of Lim).  

Regarding Claims 5 and 15, Schaefer in view of Lim as modified above teaches wherein the one or more storage rooms is a contained environment (see contained environment 12, 14, Fig. 1 of Schaefer).  

Regarding Claims 6 and 16, Schaefer in view of Lim as modified above teaches wherein the one or more fruits is selected from the group consisting of apples, pears, avocados, bananas, carambolas, cherries, oranges, lemons, limes, mandarins, grapefruits, coconuts, figs, grapes, guavas, kiwifruits, mangos, nectarines, cantaloupes, muskmelons, watermelons, olives, papayas, passionfruits, peaches, persimmons, pineapples, plums, pomegranates, strawberries, blackberries, blueberries, and raspberries (see paragraph [0025] of Schaefer describing the fruits such as apples).  

Regarding Claims 7 and 17, Schaefer in view of Lim as modified above teaches wherein the one or more fruits is selected from the group consisting of apples and pears (see paragraph [0025] of Schaefer describing the fruits such as apples).  
  
Regarding Claims 9 and 19, Schaefer in view of Lim as modified above teaches wherein the cyclopropene compound is 1-methylcyclopropene (see paragraphs [0003], [0149] of Lim).  

Regarding Claims 10 and 20, Schaefer in view of Lim as modified above teaches wherein the one or more biofeedback components are selected from the group consisting of carbon dioxide, heat, and oxygen consumption (see paragraph [0028] of Schaefer describing oxygen and carbon dioxide being analyzed).  

Regarding Claims 21 and 23, Schaefer in view of Lim as modified above teaches wherein the one or more biological compounds and the remediation agent do not comprise ethylene (see paragraph [0019] and Fig. 5 of Schaefer teaching respiration of fruits thus teaching O2 and CO2).  

Regarding Claims 22 and 24, Schaefer in view of Lim as modified above teaches wherein the one or more fruits do not comprise bananas (see paragraph [0025] of Schaefer describing fruits such as apples and does not teach bananas).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heiman et al. (U.S. 2009/0253579): teaches methods of thermal fogging are methods that provide an effective amount of an ethylene synthesis inhibitor to obtain consistent improvements in delaying crop ripening or senescence after harvest.
Brackmann (U.S. 2015/0257401): teaches control apparatus for controlled atmosphere cells for storing perishable items.
Sisler et al. (U.S. 5,518,988): teaches method of inhibiting an ethylene response in a plant by applying cyclopropene or derivatives thereof.
Coles et al. (U.S. 2016/0000072 A1) teaches compositions and methods for stabilizing cyclopropene in solutions in treating plants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861